DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 10, 12-18, 20 of U.S. Patent No. 10656061 to Ropkins et al (hereinafter “Ropkins”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because  in claims 1---- of the instant application, applicants claims, an apparatus for generating reference particulate (particulate matter (PM)/particle number (PN)) and creating conditions for a PM/PN simulation and/or facsimile event, comprising: a housing having an inlet and an outlet; a filter configured to remove of a specific diameter of particulates; a sealed tank reservoir in the housing; a removable liquid exhaust tank mounted in the sealed tank reservoir, the liquid exhaust tank configured to contain a fluid; a heating element mounted within the sealed tank reservoir, wherein the heating element is configured to provide a variable fluid vaporization rate, and wherein the heating element is configured to atomize the fluid; one or more sensors to measure at least one of pressure, flow, temperature, or humidity; and four flow control valves along a flow path between the inlet and the outlet, wherein a first flow control valve is disposed between the inlet and the outlet, wherein a second flow control valve is disposed between the inlet and the filter, wherein a third flow control valve is disposed between the sealed tank reservoir and the filter, and wherein a fourth flow control valve is disposed between the sealed tank reservoir and the outlet. Ropkins discloses an apparatus for generating reference particulate (particulate matter (PM)/particle number (PN)) and creating conditions for a PM/PN simulation and/or facsimile event, comprising: a housing having an inlet and an outlet; a filter configured to remove of a specific diameter of particulates; a removable liquid exhaust tank mounted in a sealed tank reservoir within a flow path, the liquid exhaust tank configured to contain a fluid; a sealed tank reservoir; a heating element mounted within the sealed tank reservoir, wherein the heating element is configured to provide a variable fluid vaporization rate, and wherein the heating element is configured to atomize the fluid; a rechargeable power source within the housing and electronically coupled to the heating element; and one or more sensors to measure at least one of pressure, flow, temperature, or humidity and an electronics sub-system electronically coupled to the rechargeable power source, wherein the electronics sub-system is configured to control the heating element, wherein the electronics sub-system is configured to remotely control a vaporizing and atomization process using length of time and strength of charge thereby causing the heating element to vaporize a variable portion of the fluid. The limitations regarding the four flow control valves of claim 1 of the instant application can be found in claim 4 of Ropkins.
Although the scope of claims 1, of the instant application and claims 1, 4, of Ropkins are very similar, the difference between the present claimed invention and the Ropkins application is that the instant application recites the same limitations with a more focused scope than that of the Ropkins reference. It would have been obvious before the effective filing date to use Ropkins as a general teaching to arrive at the instant application due to using the same elements and limitations.
Claim 2 of the instant application corresponds to claims 2 & 3 of Ropkins.
Claim 3 of the instant application corresponds to claim 5 of Ropkins.
Claim 4 of the instant application corresponds to claim 6 of Ropkins.
Claim 5 of the instant application corresponds to claim 7 of Ropkins.
Claim 6 of the instant application corresponds to claim 10 of Ropkins.
Claim 7 of the instant application corresponds to claims 1 & 20 of Ropkins.
Claim 8 of the instant application corresponds to claims 12 & 18 of Ropkins.
Claim 9 of the instant application corresponds to claim 13 of Ropkins.
Claim 10 of the instant application corresponds to claim 14 of Ropkins.
Claim 11 of the instant application corresponds to claim 15 & 16 of Ropkins.
Claim 12 of the instant application corresponds to claim 17 of Ropkins.
Claim 13 of the instant application corresponds to claim 17 of Ropkins.
Claim 14 of the instant application corresponds to claim 17 of Ropkins.
Claim 15 of the instant application corresponds to claim 20 of Ropkins.

This is a nonstatutory double patenting rejection

Allowable Subject Matter
Claims 1-15 would be allowable upon the timely filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  Wei US20070028662 discloses a particle generating system includes an aerosol generator, an ejector diluter, and an aerosol diluter. The ejector diluter receives the generated aerosol and dilutes the aerosol to an expected raw concentration. The aerosol diluter further dilutes the aerosol to a concentration in the range of 0% to 100% of the expected raw concentration. The aerosol diluter includes a mini cyclone for diluting the aerosol. The particle generating system may be configured to provide variable concentrations of monodisperse or polydisperse aerosols for instrument calibration. The system may provide constant concentrations in the range of 0% to 100% of the raw concentration. The mini cyclone makes the system compact, and the system may be portable.
Wei fails to disclose four flow control valves along a flow path between the inlet and the outlet, wherein a first flow control valve is disposed between the inlet and the outlet, wherein a second flow control valve is disposed between the inlet and the filter, wherein a third flow control valve is disposed between the sealed tank reservoir and the filter, and wherein a fourth flow control valve is disposed between the sealed tank reservoir and the outlet.
Batts US20110103778 discloses a hand held device for producing large volumes of smoke from a smoke producing solution. The design allows for repeated, fast, and lengthy heating of the heating chamber, and thus is an improvement over prior devices, which can only be, utilized in short bursts.
However, Batts fails to disclose four flow control valves along a flow path between the inlet and the outlet, wherein a first flow control valve is disposed between the inlet and the outlet, wherein a second flow control valve is disposed between the inlet and the filter, wherein a third flow control valve is disposed between the sealed tank reservoir and the filter, and wherein a fourth flow control valve is disposed between the sealed tank reservoir and the outlet.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855